Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Disentimos de la Opinión mayoritaria por dos (2) razo-nes: (1) la curiosa rapidez con que se dilucida el asunto, y (2) porque entendemos que el asunto planteado por el re-curso hoy ante nuestra consideración versa sobre una cues-tión política.
A pesar de que una lectura de la opinión que emite una mayoría de los integrantes del Tribunal en el presente re-curso, causa la impresión, de primera instancia, que ésta puede ser correcta desde un punto de vista jurídico, la rea-lidad es que no lo es.
l — l
En primer lugar, ¿cuál es la urgencia? De ordinario, este Tribunal no actúa, esto es, no resuelve un recurso pen-diente ante su consideración sin antes brindarle una opor-tunidad razonable a la otra parte para que se exprese al respecto. ¿Porqué no seguir ese curso decisorio en el pre-sente asunto?
Es muy posible que la comparecencia del Señor Gober-nador de Puerto Rico y la de la Señora Secretaria de Es-tado no cambie el resultado del caso. ¿Quién, sin embargo, lo puede decir con absoluta certeza? El escuchar la posición contraria no le causa perjuicio a persona alguna. Después de todo, debemos mantener siempre bien presente que na-*377die tiene el monopolio de la verdad. “En algún punto per-dido del universo, cuyo resplandor se extiende a innume-rables sistemas solares, hubo una vez un astro en el que unos [seres] inteligentes inventaron el conocimiento. Fue aquel el instante más mentiroso y arrogante de la historia universal.”(1)
Repetimos, ¿por qué no escuchar la posición del Depar-tamento de Estado sobre este asunto? La prisa no conduce a nada bueno. Además, nos preguntamos: ¿no constituye una abierta y clara contradicción el hecho de que se re-suelva definitivamente el caso con el hecho de que se le conceda un término de veinte (20) días al Señor Goberna-dor de Puerto Rico “para que exponga su posición al res-pecto”? Opinión mayoritaria, pág. 363.
I
Por otra parte, nótese que, de la desapasionada lectura de los documentos obrantes en autos, se desprende que el contenido de ambas certificaciones —la expedida(2)— es prácticamente el mismo. Sin embargo, quien lee la opinión mayoritaria podría pensar que los resultados de la mayoría de los votantes del evento electoral en cuestión fueron, o excluidos o certificados como derrotados, o incluidos en le-tras poco conspicuas. Ni los resultados certificados por la Comisión Estatal de Elecciones ni los publicados por el De-partamento de Estado certifican, de manera expresa, que hubo un ganador.
De ambos documentos surge que la columna designada “ninguna de las anteriores” recibió el mayor número de votos. Nadie puede tapar el cielo con la mano. La médula de nuestro disenso radica en que el contenido de ambos documentos es similar. Estamos, pues, ante un asunto de forma.
*378Debemos tener bien claro que el Art. 29 de la Ley Núm. 249 de 17 de agosto de 1998, impuso a la Secretaria de Estado la obligación de publicar “en los medios de comuni-cación el resultado del escrutinio general”. ¿Cumplió con ello? Entendemos que sí. No comprendemos la aseveración de la Mayoría a los efectos de que el Departamento de Es-tado no contabilizó el cincuenta punto tres por ciento (50.3%) de los votos. ¿Se omitió en el documento tal por ciento de votos? No. Volvemos a repetir, estamos ante una cuestión de forma. El hecho de que un resultado esté ubi-cado antes que otro no significa necesariamente que se está tergiversando un resultado. ¿Obliga la Ley a que el Depar-tamento de Estado publique los resultados en el mismo formato que usó la Comisión Estatal de Elecciones? No.
Debido al hecho de que entendemos que, básicamente, estamos ante un asunto de forma, denegaríamos el auto por envolver el mismo una cuestión política. La doctrina de cuestión política presenta un problema de separación de poderes. Hay asuntos que no son susceptibles de determi-nación judicial porque su resolución corresponde a las ra-mas políticas de gobierno, quienes a su vez responden al pueblo.(3) Tal es el asunto hoy ante nuestra consideración. Este Tribunal no cuenta con “criterios de decisión” para imponerle a otra rama de gobierno —la Ejecutiva— la obli-gación de publicar unos resultados en la misma forma y manera en que lo hizo la Comisión Estatal de Elecciones. Es decir, ni la Ley Electoral de Puerto Rico(4) ni la Ley *379Habilitadora del Plebiscito(5) impusieron la obligación de publicar los resultados siguiendo el mismo estilo que el de la Comisión; el deber ministerial del Departamento de Es-tado es publicar los resultados. Así lo hizo dicho departamento.
¿Qué implicación práctica conlleva que este Tribunal al-tere el orden de la publicación para conformarlo al de la Comisión Estatal de Elecciones? El orden no afecta el resultado. El juzgador de las actuaciones del Departa-mento de Estado en su día será el Pueblo puertorriqueño. La ley no habla de formalismos. Nos cuestionamos si afec-tará adversamente a las partes la decisión que hoy toma una mayoría de los miembros de este Tribunal. Lo cierto es que no tiene ningún efecto jurídico para ninguna de las partes involucradas y que no deja de ser más que una in-tervención indebida por parte de este Tribunal con un asunto que le compete a las ramas políticas de nuestro Gobierno. Nos preocupa que este Tribunal entre a conside-rar recursos que claramente no presentan un “caso y con-troversia justiciable”. Somos del criterio que consideracio-nes de índole prudenciales impedían que interviniéramos en este caso.
En momentos de pasión política, la falta de honradez o la venganza son motivaciones fácilmente atribnibles a la conducta legislativa. Sin embargo, los tribunales no son el lugar ade-cuado para estas controversias. Corresponde a la autodisciplina de los legisladores y a los electores, en última instancia, des-alentar o corregir tales abusos. (Traducción nuestra.) Tenney v. Brandhove, 341 U.S. 367, 378 (1951).
Es por ello que disentimos.

 M. Foucault, La verdad y las formas jurídicas, pág. 19, citando a Nietzsche.


 Se anejan copia de ambas certificaciones. Ver Anejos 1 y 2.


 En Noriega v. Hernández Colón, 135 D.P.R. 406 (1994), este Tribunal discutió ampliamente la doctrina de cuestión política y señaló que existen tres (3) vertientes de ésta:
“(a) la que requiere que los tribunales no asuman jurisdicción sobre un asunto porque éste ha sido asignado textualmente por la Constitución a otra rama de go-bierno; (b) aquella según la cual las cortes deben abstenerse de intervenir bien porque no existen criterios de decisión susceptibles de descubrirse y administrarse por los tribunales, bien por la presencia de otros factores análogos y (c) la que aconseja la abstención judicial por consideraciones derivadas de la prudencia. ...” (Énfasis suplido.)


 Ley Núm. 4 de 20 de diciembre de 1977 (16 L.P.R.A. see. 3310).


 Ley Núm. 249 de 17 de agosto de 1998.